DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 allowed.
3.	The closest relevant arts are Bard et al (3,858,272) and Matthews et al (2015/0113924 A1).
Bard et al disclose a dust collector (12, col. 1, lines 10-13, col. 2, lines 10-12) comprising a suction unit that includes a motor (col. 2, lines 60-62), a suction port (52, col. 3, lines 25-26) that suctions outside air through a separation portion (48, col. 2, line 66 through col. 3, line 4, col. 4, line 59) that separates dust from the outside air which is suctioned from the suction port (52), and a handle (68, col. 3, line 47 through col. 4, line 12) for carriage is provided at one of a position directly over a center of gravity of the entire dust collector that are point-symmetric about the center of gravity as viewed in plan (see 68 in Fig. 1).  Bard et al show in Figure 1 that the dust collector coupling portions (72 & 74), to which both ends of a shoulder belt are to be coupled, are provided at positions that are point-symmetric about the center of gravity as viewed in plan; and a tank (12) that stores the dust which is separated by the separation portion, and a body placed on the tank (12) and including the suction unit, wherein the tank (12) is provided with a grip (42) that projects outward so as to support a dust collection hose (50) to be connected to the suction port.  Bard et al also disclose a handle (68) includes a linear grip portion (84, 86) and a pair of leg portions (72, 74) formed integrally with both ends 
Matthews et al disclose a housing (12) of a portable air filtration unit (10) to which a carrying handle (14) is attached, wherein the housing (12) comprises a motorized impeller (32) to move the air from the outside to the inlet through the filter and out from the outlet (paragraph 0017).  Matthews et al disclose the body (12) includes a controller (40, paragraph 0017) that controls drive of the motor, and the controller is cooled with cooling air from a motor cooling fan (32) provided on a rotary shaft of the motor.
4.	Claims 1-17 of this instant patent application differ from the disclosure of either Bard et al or Matthews et al in that the air filtration unit specifically includes an outer housing with a recessed portion in a top surface, wherein a bottom surface of the recessed portion includes a battery mount portion.


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        August 02, 2021